FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JUSTIN SANCHEZ,                                No. 21-55285
                    Plaintiff-Appellant,
                                                  D.C. No.
                    v.                         2:20-cv-05044-
                                                 DMG-AFM
 LOS ANGELES DEPARTMENT OF
 TRANSPORTATION; CITY OF LOS
 ANGELES,                                       ORDER AND
             Defendants-Appellees.               AMENDED
                                                  OPINION

        Appeal from the United States District Court
           for the Central District of California
          Dolly M. Gee, District Judge, Presiding

            Argued and Submitted March 8, 2022
                   Pasadena, California

                     Filed May 23, 2022
                    Amended July 8, 2022

 Before: Kim McLane Wardlaw and Andrew D. Hurwitz,
  Circuit Judges, and Lee H. Rosenthal, * District Judge.




    *
      The Honorable Lee H. Rosenthal, Chief United States District
Judge for the Southern District of Texas, sitting by designation.
2                      SANCHEZ V. LADOT

                            Order;
                   Opinion by Judge Hurwitz


                          SUMMARY **


                           Civil Rights

    The panel amended its prior opinion affirming the
district court’s order dismissing, for failure to state a claim,
an action brought by an e-scooter user alleging that the City
of Los Angeles’ e-scooter permitting program, which
requires e-scooter companies to disclose real-time location
data for every device, violates the Fourth Amendment and
California law.

    As a condition of getting a permit, the Los Angeles
Department of Transportation (“LADOT”) required e-
scooter operators to provide vehicle location data through an
application programming interface called Mobility Data
Specification (“MDS”). Used in conjunction with the
operators’ smartphone applications, MDS automatically
compiles real-time data on each e-scooter’s location by
collecting the start and end points and times of each ride
taken.

    The complaint alleged that the MDS protocols provide
the location of e-scooters with Orwellian precision. A City
therefore allegedly could easily use MDS data in conjunction
with other information to identify trips by individuals to

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                    SANCHEZ V. LADOT                         3

sensitive locations. Because the location data could be
preserved in accordance with LADOT data-retention
policies, plaintiff alleged that the City could travel back in
time to retrace a rider’s whereabouts.

    The panel first held that plaintiff’s complaint alleged
facts giving rise to Article III standing and therefore the
panel rejected LADOT’s assertion that the complaint was
beyond the panel’s constitutional purview because it was
premised on a hypothetical invasion of privacy that might
never occur. Drawing all reasonable inferences in favor of
plaintiff as it was required to do at the Fed. R. Civ. P.
12(b)(6) stage, the proper reading of the complaint was that
plaintiff alleged that the collection of the MDS location data
itself—without more—violated his constitutional rights.

    The panel concluded that the third-party doctrine, which
provides that a person has no legitimate expectation of
privacy in information he voluntarily turns over to third
parties, foreclosed plaintiff’s claim of a reasonable
expectation of privacy over the MDS data. Focusing first on
“voluntary exposure,” the panel had little difficulty finding
that plaintiff knowingly and voluntarily disclosed location
data to the e-scooter operators. Unlike a cell phone user,
whose device provides location information by dint of its
operation, without any affirmative act on the part of the user,
plaintiff affirmatively chose to disclose location data to e-
scooter operators each time he rented a device. Having
voluntarily conveyed his location to the operator in the
ordinary course of business, plaintiff could not assert a
reasonable expectation of privacy.

    The panel next determined that the nature of MDS
location data indicated a diminished expectation of privacy.
The data only discloses the location of an e-scooter owned
4                   SANCHEZ V. LADOT

by the operator and typically rerented to a new user after
each individual trip. It was thus quite different than the
information generated by a cell phone, which identifies the
location of a particular user virtually continuously. The
complaint admitted that the MDS data could not be linked to
a particular individual without more. Although the Supreme
Court has rejected the proposition that inference insulates a
search, there was no allegation that the MDS data was in fact
used to infer the identity of any individual rider.

    The panel held that because the third-party doctrine
squarely applied to plaintiff’s voluntary agreement to
provide location data to the e-scooter operators, the
collection of that data by LADOT was not a search and did
not violate the Fourth Amendment or the California
Constitution. The panel cautioned that its decision was
narrow and expressed no view on matters not before the
panel, including the result if the MDS data were alleged to
have been shared with law enforcement or used to infer
individual riders’ identities or locations.

    The panel affirmed the district court’s dismissal of
plaintiff’s claim under the California Electronic
Communications Privacy Act (“CalECPA”) on the grounds
that the statute did not provide plaintiff with authorization to
bring an independent action to enforce its provisions.

    Finally, the panel held that the district court did not err
in dismissing the complaint without leave to amend.
Because plaintiff had no reasonable expectation of privacy
over the MDS location data, no additional facts could
possibly have cured the deficiency with his constitutional
claims. And, because the court rightly found that the
CalECPA did not create a private right of action, dismissal
of the statutory claim was also not error.
                   SANCHEZ V. LADOT                      5

                       COUNSEL

Mohammad Tajsar (argued), ACLU Foundation of Southern
California, Los Angeles, California; Jacob A. Snow, ACLU
Foundation of Northern California, San Francisco,
California; Jennifer Lynch and Hannah Zhao, Electronic
Frontier Foundation, San Francisco, California; Douglas E.
Mirell and Timothy J. Toohey, Greenberg Glusker Fields
Claman & Machtinger LLP, Los Angeles, California; for
Plaintiff-Appellant.

Jonathan H. Eisenman (argued) and Jeffrey L. Goss, Deputy
City Attorneys; Blithe S. Bock, Managing Assistant City
Attorney; Scott Marcus, Chief Assistant City Attorney;
Kathleen A. Kenealy, Chief Deputy City Attorney; Michael
N. Feuer, City Attorney; Office of the City Attorney, Los
Angeles, California; for Defendants-Appellees.

Kendra K. Albert and Mason A. Kortz, Cyberlaw Clinic,
Harvard Law School, Cambridge, Massachusetts, for Amici
Curiae Seven Data Privacy and Urban Planning Experts.

Brian E. Klein and Melissa A. Meister, Waymaker LLP, Los
Angeles, California; Samir Jain and Gregory T. Nojeim,
Center for Democracy & Technology, Washington, D.C.;
Alan Buter, Megan Iorio, and Melodi Dincer, Electronic
Privacy and Information Center; for Amici Curiae Center for
Democracy & Technology, and Electronic Privacy
Information Center.

Jordan R. Jaffe, Quinn Emanuel Urquhart & Sullivan LLP,
San Francisco, California, for Amicus Curiae Kevin Webb.
6                  SANCHEZ V. LADOT

Alana H. Rotter and Nadia A. Sarkis, Greines Martin Stein
& Richland LLP, Los Angeles, California, for Amicus
Curiae Open Mobility Foundation.


                         ORDER

    The opinion is amended as follows:

1. At slip opinion page 21, replace  with .

2. At slip opinion page 23, after 
   include 900 F.3d 521, 528 (7th
   Cir. 2018) (privacy interests are “lessened” where there
                      SANCHEZ V. LADOT                             7

    is “no prosecutorial intent” (citing Camara v. Mun. Ct.
    of San Francisco, 387 U.S. 523, 530 (1967)).>



                            OPINION

HURWITZ, Circuit Judge:

    Faced with a near-overnight invasion of motorized
electric scooters (“e-scooters”), which cluttered sidewalks
and interfered with street access, the City of Los Angeles
adopted a permitting program and required e-scooter
companies to disclose real-time location data for every
device. 1 In this action, an e-scooter user claims that the
location disclosure requirement violates the Fourth
Amendment and California law. The district court dismissed
the complaint for failure to state a claim. We affirm.

                                 I.

    Companies such as Bird, Lime, and Lyft began offering
e-scooters for rent to the public in Los Angeles in 2017. The
e-scooters are dockless, meaning they can be left anywhere
after use and picked up by the next rider. They are also
internet-connected, and are rented through the companies’
smartphone applications, which charge riders based on the
distance and duration of the trip taken.

    In 2018, Los Angeles enacted a “Shared Mobility Device
Pilot Program” to regulate the fledgling industry. L.A. Ord.
185,785 (Sept. 13, 2018). The program required companies

    1
     We use the term “e-scooter” to refer to the panoply of so-called
micro-mobility devices offered for rent by permittees. See L.A. Ord.
185,785 (Sept. 13, 2018).
8                      SANCHEZ V. LADOT

to obtain a permit from the Los Angeles Department of
Transportation (“LADOT”) to offer e-scooters for rent and
mandated that permittees “comply with all Department
permit rules, regulations, indemnification, insurance and fee
requirements.” Id. As a condition of getting a permit,
LADOT required e-scooter operators to provide vehicle
location data through an application programming interface
(“API”) 2 called Mobility Data Specification (“MDS”). Used
in conjunction with the operators’ smartphone applications,
MDS automatically compiles real-time data on each e-
scooter’s location by collecting the start and end points and
times of each ride taken. 3 Because LADOT obtains data
directly from the companies in real time, it can manage the
public right-of-way actively and “communicate directly with
product companies in real time using code.” 4

    Plaintiff Justin Sanchez uses e-scooters to travel from his
home to work, visit friends, frequent local businesses, and
access places of leisure. His complaint asserts that the
collection of MDS location data by LADOT violates the
Fourth Amendment to the United States Constitution;
Article I, Section 13 of the California Constitution; and the




     2
       An API “acts as an intermediary between two other programs . . .
to exchange information.” Dave Johnson, A guide to APIs, software that
helps different apps work together, Bus. Insider (May 13, 2021),
https://www.businessinsider.com/what-is-an-api.

    3
      LADOT also requires the submission of data on the specific route
taken between those points within twenty-four hours of the trip.
    4
      See “Mobility Data Specification: Information Briefing,” L.A.
Dep’t    of    Transp.   (Oct.   31,    2018),   https://ladot.io/wp-
content/uploads/2018/12/What-is-MDS-Cities.pdf.
                    SANCHEZ V. LADOT                        9

California Electronic Communications Privacy              Act
(“CalECPA”), Cal. Penal Code § 1546 et seq.

    The complaint alleges that the MDS protocols provide
the location of e-scooters with Orwellian precision, to within
1.11 centimeters of their exact location. It acknowledges
that “MDS does not collect any information directly
identifying the rider of a particular vehicle.” But, Sanchez
alleges that government actors could subsequently “match
users’ trajectories in anonymized data from one dataset, with
deanonymized data in another,” and research indicates
programmers “could identify 50% of people from only two
randomly chosen data points in a dataset that contained only
time and location data.” The City therefore can “easily,” he
alleges, use MDS data in conjunction with other information
to identify trips by individuals to sensitive locations. And,
because the location data may be preserved in accordance
with LADOT data-retention policies, Sanchez alleges that
the City can travel back in time to retrace a rider’s
whereabouts.

    The district court granted LADOT’s motion to dismiss
the complaint without leave to amend. Sanchez v. L.A. Dep’t
of Transp., No. CV-20-5044-DMG, 2021 WL 1220690
(C.D. Cal. Feb. 23, 2021). It found that the LADOT program
is not a search under the Fourth Amendment because
Sanchez has no reasonable expectation of privacy over
anonymous MDS location data. Id. at *4. It alternatively
concluded that, even if the collection of MDS data were a
search, it is a reasonable administrative one and thus
constitutional. Id. at *5–6. Because “the right to be free
from unreasonable searches under Art. I § 13 of the
California Constitution parallels the Fourth Amendment
inquiry,” Sanchez v. Cnty. of San Diego, 464 F.3d 916, 928–
29 (9th Cir. 2006), the district court also dismissed
10                  SANCHEZ V. LADOT

Sanchez’s state constitutional claim. Id. at *2. And it
rejected the CalECPA claim, finding that the statute did not
provide Sanchez a private right of action. Id. at *6.

   Finding any amendment futile, the district court
dismissed the complaint with prejudice. Id. This timely
appeal followed.

                              II.

    LADOT first argues that we must dismiss Sanchez’s
claims because he lacks Article III standing. See In re Apple
iPhone Antitrust Litig., 846 F.3d 313, 319 (9th Cir. 2017)
(noting that Article III standing is a jurisdictional
requirement that may be raised “at any time”). LADOT
argues that this complaint is beyond our constitutional
purview because it is premised on a hypothetical future
invasion of privacy that may never occur.

    To establish Article III standing, “a plaintiff must show
(i) that he suffered an injury in fact that is concrete,
particularized, and actual or imminent; (ii) that the injury
was likely caused by the defendant; and (iii) that the injury
would likely be redressed by judicial relief.” TransUnion
LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021). We must
“assess whether the alleged injury to the plaintiff has a ‘close
relationship’ to a harm ‘traditionally’ recognized as
providing a basis for a lawsuit in American courts.” Id.
at 2204 (quoting Spokeo, Inc. v. Robins, 578 U.S. 330, 341
(2016)). “[T]hose traditional harms may also include harms
specified by the Constitution itself.” Id. (citing Spokeo, 578
U.S. at 340; Pleasant Grove City v. Summum, 555 U.S. 460
(2009) (abridgment of free speech); Church of Lukumi
Babalu Aye, Inc. v. Hialeah, 508 U.S. 520 (1993)
(infringement of free exercise)). And, although “traditional
tangible harms, such as physical harms and monetary
                    SANCHEZ V. LADOT                        11

harms,” most “readily qualify as concrete injuries,”
“intangible harms can also be concrete.” Id.

    Applying this settled doctrine, we conclude that
Sanchez’s complaint alleges facts giving rise to Article III
standing. The harm alleged is one “specified by the
Constitution itself,” id.—the violation of the Fourth
Amendment guarantee against unreasonable searches and
seizures. Moreover, the alleged injury has a close nexus to
those traditionally providing a “basis for a lawsuit in English
or American courts,” Spokeo, 578 U.S. at 341, such as
“disclosure of private information” and “intrusion upon
seclusion.” TransUnion, 141 S. Ct. at 2204.

    Drawing all “reasonable inferences” in favor of Sanchez
as we are required to do at the Rule 12(b)(6) stage, the proper
reading of this complaint is not, as LADOT asserts, that
someone someday “might perform an analysis of device
location data, which might disclose Sanchez’s scooter-borne
peregrinations.” Rather, Sanchez alleges that the collection
of the MDS location data itself—without more—violates his
constitutional rights today.

    It makes no difference for the purposes of determining
Article III standing whether Sanchez’s complaint states a
valid Fourth Amendment claim. That “confuses the
jurisdictional inquiry . . . with the merits inquiry.”
Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d
1141, 1151 (9th Cir. 2000). We therefore turn to the merits.

                             III.

    The Fourth Amendment prohibits “unreasonable
searches and seizures.” U.S. Const. amend. IV. The initial
issue for decision is whether LADOT’s collection of MDS
12                    SANCHEZ V. LADOT

location data is a search for Fourth Amendment purposes. 5
Only if collection of the data is a search do we need to
address the separate question of whether that search is
unreasonable. See Florida v. Jimeno, 500 U.S. 248, 250
(1991).

    For much of our Nation’s history, the definition of a
search under the Fourth Amendment was “tied to common-
law trespass,” focusing on whether government actors had
obtained “information by physically intruding on a
constitutionally protected area.” United States v. Jones, 565
U.S. 400, 405, 406 n.3 (2012). In Olmstead v. United States,
for example, the Supreme Court found that wiretaps attached
to telephone wires on public streets did not constitute a
search because “[t]here was no entry of the houses or offices
of the defendants.” 277 U.S. 438, 464 (1928).

    The Court significantly expanded the doctrinal scope of
the analysis in Katz v. United States, finding that the
attachment of an eavesdropping device to a public telephone
booth was a search, memorably stating that “the Fourth
Amendment protects people, not places.” 389 U.S. 347, 351
(1967). Its subsequent decisions have framed the inquiry as
whether the challenged government action violates a
person’s “reasonable expectation of privacy,” citing Justice
Harlan’s seminal Katz concurrence. Id. at 360. Thus, when
an individual “seeks to preserve something as private,” and
that expectation of privacy is “one that society is prepared to
recognize as reasonable,” government intrusion into that
private sphere generally qualifies as a search requiring a

     5
       Sanchez does not raise any independent arguments about the
illegality of the data collection under the California Constitution,
acknowledging that that inquiry is “functionally coterminous” with
Fourth Amendment review.
                   SANCHEZ V. LADOT                       13

warrant supported by probable cause. Smith v. Maryland,
442 U.S. 735, 740 (1979) (cleaned up).

                             A.

    Thus, the essential inquiry is whether collection of MDS
location data “violates a subjective expectation of privacy
that society recognizes as reasonable.” Kyllo v. United
States, 533 U.S. 27, 33 (2001). Answering that question
implicates “the intersection of two lines of cases, both of
which inform [an] understanding of the privacy interests at
stake.” Carpenter v. United States, 138 S. Ct. 2206, 2214–
15 (2018). The first line “addresses a person’s expectations
of privacy in his physical location and movements.” Id. at
2215. The second concerns the “line between what a person
keeps to himself and what he shares with others,”
implicating the so-called third-party doctrine. Id. at 2216.
That doctrine teaches that a person “has no legitimate
expectation of privacy in information he voluntarily turns
over to third parties.” Smith, 442 U.S. at 743–44.

                             1.

    In the first line of cases, Supreme Court decisions after
Katz have considered a person’s reasonable expectation of
privacy with respect to his physical location and movements.
In United States v. Knotts, the Court addressed police
officers’ use of a GPS “beeper” planted in a container to
track an automobile to a remote cabin. See 460 U.S. 276,
281–82 (1983). Reasoning that a “person traveling in an
automobile on public thoroughfares has no reasonable
expectation of privacy in his movements from one place to
another,” the Court held that Knotts had no privacy interest
in the information obtained through use of the beeper. Id.
Knotts stressed the “limited use which the government made
of the signals from [a] particular beeper” during a discrete
14                 SANCHEZ V. LADOT

“automotive journey.” Id. at 284–85. But, the Court left for
another day whether “different constitutional principles may
be applicable” if “twenty-four-hour surveillance of any
citizen of this country” were involved. Id. at 283–84.

     Subsequently, the Court considered installation of a GPS
tracking device on the defendant’s vehicle and continuous
remote monitoring of its movement for 28 days. See Jones,
565 U.S. at 402–03. Although the Court’s opinion
ultimately turned on the physical trespass of the vehicle
when the device was planted, see id. at 404–05, five Justices
suggested in concurrences that reasonable privacy concerns
would also be raised by “surreptitiously activating a stolen
vehicle detection system” in Jones’s car to track him or
conducting GPS tracking of his cell phone, id. at 426 (Alito,
J., joined by Ginsburg, Breyer, and Kagan, JJ., concurring in
the judgment); see also id. at 415 (Sotomayor, J.,
concurring). They suggested that “longer term GPS
monitoring in investigations of most offenses impinges on
expectations of privacy.” Id. at 430 (Alito, J., concurring);
see also id. (“[S]ociety’s expectation has been that law
enforcement agents and others would not—and indeed, in
the main, simply could not—secretly monitor and catalogue
every single movement of an individual’s car for a very long
period.”); id. at 415 (“GPS monitoring generates a precise,
comprehensive record of a person’s public movements that
reflects a wealth of detail about her familial, political,
professional, religious, and sexual associations.”)
(Sotomayor, J., concurring).

    Most recently, in Carpenter, the Court held that
government collection of historical cell site location
information (“CSLI”) violated a reasonable expectation of
privacy. Because “[m]apping a cell phone’s location over
the course of 127 days provides an all-encompassing record
                    SANCHEZ V. LADOT                       15

of the holder’s whereabouts,” 138 S. Ct. at 2217, the Court
concluded that “historical cell-site records present even
greater privacy concerns than the GPS monitoring of a
vehicle . . . in Jones,” id. at 2218. Acting as “almost a
‘feature of human anatomy,’” the Court noted, a cell phone
“faithfully follows its owner beyond public thoroughfares
and into private residences, doctor’s offices, political
headquarters, and other potentially revealing locales.” Id.
(quoting Riley v. California, 573 U.S. 373, 385 (2014)).
“Accordingly, when the Government tracks the location of a
cell phone it achieves near perfect surveillance, as if it had
attached an ankle monitor to the phone’s user.” Id.

    Carpenter also stressed the “retrospective quality of the
data.” Id. “In the past, attempts to reconstruct a person’s
movements were limited by a dearth of records and the
frailties of recollection.” Id. But, with historical CSLI, the
government can “travel back in time to retrace a person’s
whereabouts, subject only to the retention policies of the
wireless carriers,” which kept those records for “up to five
years.” Id. “Unlike with the GPS device in Jones, police
need not even know in advance whether they want to follow
a particular individual, or when”—resulting in a “tireless and
absolute surveillance” for anyone with a cell phone. Id.
Accordingly, when the government acquired Carpenter’s
CSLI from wireless carriers, it violated his “reasonable
expectation of privacy in the whole of his physical
movements.” Id. at 2219.

    The Court repeatedly stated that the unique nature of cell
phones raises Fourth Amendment concerns. See id. at 2218
(“While individuals regularly leave their vehicles, they
compulsively carry cell phones with them all the time.”); see
also Riley, 573 U.S. at 395 (observing “nearly three-
quarters” of cell phone users spend “most of the time” living
16                 SANCHEZ V. LADOT

“within five feet” of their phone). But it carefully
underscored that the decision was “a narrow one,” noting,
“[w]e do not express a view on matters not before us: real-
time CSLI or ‘tower dumps.’” Carpenter, 138 S. Ct. at 2220.
And, critically, the decision concluded: “We do not disturb
the application of Smith and Miller.” Id. It is this second
line of cases—concerning a person’s expectation of privacy
with respect to information he voluntarily turns over to
others—to which we next turn.

                             2.

    The third-party doctrine teaches that “a person has no
legitimate expectation of privacy in information he
voluntarily turns over to third parties.” Smith, 442 U.S. at
743–44; see also United States v. Mohamud, 843 F.3d 420,
442 (9th Cir. 2016) (noting that the “third-party doctrine”
instructs “that a person’s privacy interest is diminished
where he or she reveals information to a third party, even in
confidence”). This is true “even if the information is
revealed on the assumption that it will be used only for a
limited purpose.” United States v. Miller, 425 U.S. 435, 443
(1976). “As a result, the Government is typically free to
obtain such information from the recipient without
triggering Fourth Amendment protections.” Carpenter, 138
S. Ct. at 2216.

    In Miller, investigating tax evasion, the government
subpoenaed the defendant’s banks, seeking cancelled
checks, deposit slips, and monthly statements. See 425 U.S.
at 438–39. The Court rejected Miller’s Fourth Amendment
challenge because he could “assert neither ownership nor
possession” of these “business records of the banks.” Id. at
440. Moreover, the Court found that the nature of the
records confirmed Miller’s limited expectation of privacy
with respect to them. See id. at 442. The checks were “not
                   SANCHEZ V. LADOT                       17

confidential communications but negotiable instruments to
be used in commercial transactions”; and the bank
statements were “exposed to [bank] employees in the
ordinary course of business.” Id. Having “take[n] the risk,
in revealing his affairs to another, that the information
[would] be conveyed by that person to the Government,”
Miller’s purported expectations of privacy were unavailing.
Id. at 443.

    Smith applied these principles to information conveyed
to a telephone company. See 442 U.S. at 737–46. The Court
held that the government’s use of a “pen register”—which
records the phone number dialed on a landline—was not a
“search.” Id. at 745–46. In so ruling, the Court noted its
“doubt that people in general entertain any actual
expectation of privacy in the numbers they dial.” Id. at 742.
Telephone users know, the Court reasoned, that the numbers
are used “for a variety of legitimate business purposes” by
the telephone company, including routing calls. Id. at 743.
Thus, when Smith placed a call, he “voluntarily conveyed”
the dialed numbers to the phone company by “expos[ing]
that information to its equipment in the ordinary course of
business.” Id. at 744. He also “assumed the risk” that the
company’s records “would be divulged to police.” Id. at
745. Thus, any subjective expectation Smith had that the
numbers he dialed would be kept private “is not one that
society is prepared to recognize as reasonable.” Id. at 743
(cleaned up).

    We have applied the “voluntary exposure” concept
underpinning the third-party doctrine to find that a person
has no reasonable expectation of privacy in the fact that he
has booked a hotel room. See United States v. Cormier, 220
F.3d 1103, 1108 (9th Cir. 2000). So too, we have found that
a person has no reasonable expectation of privacy in who
18                    SANCHEZ V. LADOT

comes and goes from the hotel room. See Patel v. City of
Montclair, 798 F.3d 895, 900 (9th Cir. 2015); see also
United States v. Rosenow, No. 20-50052, 2022 WL
1233236, at *13 (9th Cir. Apr. 27, 2022) (observing that a
person has no expectation of privacy in information
knowingly “provided to and used by internet service
providers for the specific purpose of directing the routing of
information”). The familiar proposition that an individual
has no expectation of privacy over items left in “plain view”
of others derives from the same general principle. See, e.g.,
Horton v. California, 496 U.S. 128, 133–34 (1990) (“If an
article is already in plain view, neither its observation nor its
seizure would involve any invasion of privacy.”). The third-
party doctrine has also been cited to explain why “neither the
taxicab drivers nor passengers have a reasonable expectation
of privacy in the pick-up and drop-off data collected by the
GPS tracking aspect” of taxicab meters. Azam v. D.C.
Taxicab Comm’n, 46 F. Supp. 3d 38, 50 (D.D.C. 2014). 6

    Nevertheless, as we recently observed, “commentators
and two Supreme Court Justices have questioned the
continuing viability of the third-party doctrine under current
societal realities.” United States v. Moalin, 973 F.3d 977,
992 (9th Cir. 2020). 7 Justice Sotomayor, for instance, has

     6
       See also Orin S. Kerr, Implementing Carpenter (Dec. 14, 2018),
THE DIGITAL FOURTH AMENDMENT (Oxford University Press),
Forthcoming,       USC Law Legal Studies Paper No. 18–29,
https://ssrn.com/abstract=3301257 (suggesting that the “basic kind of
record [at issue]—where a person was picked up, what path a person
took, and where they were dropped off—is not new”); Orin Kerr, The
Case for the Third-Party Doctrine, 107 MICH. L. REV. 561 (2009).
     7
      See, e.g., Evan Frohman, 23PolicemenAndMe: Analyzing the
Constitutional Implications of Police Use of Commercial DNA
Databases, 22 U. PA. J. CONST. L. 1495 (2020).
                    SANCHEZ V. LADOT                        19

noted that the assumption-of-risk rationale underlying the
doctrine is “ill suited to the digital age, in which people
reveal a great deal of information about themselves to third
parties in the course of carrying out mundane tasks.” Jones,
565 U.S. at 417 (Sotomayor, J., concurring). And, in
Carpenter, Justice Gorsuch remarked:

       Even our most private documents—those
       that, in other eras, we would have locked
       safely in a desk drawer or destroyed—now
       reside on third party servers. Smith . . .
       teach[es] that the police can review all of this
       material, on the theory that no one reasonably
       expects any of it will be kept private. But no
       one believes that, if they ever did.

138 S. Ct. at 2262 (Gorsuch, J., dissenting).

    And, of course, Carpenter itself rejected application of
the third-party doctrine to government collection of
historical CSLI. See id. at 2220. In so doing, the Court
observed that it has “shown special solicitude for location
information in the third-party context,” citing the
concurrences in Jones, id. at 2219–20, and concluded that
the “detailed chronicle of a person’s physical presence”
presented by historical CSLI “implicates privacy concerns
far beyond those considered in Smith and Miller,” id. at
2220.

    But, notably, Carpenter did not overrule Smith and
Miller, despite Justice Gorsuch’s invitation to do so. See id.
at 2262 (dissenting opinion). Rather, it simply found the
third-party doctrine inapplicable in the case before it, while
expressly declining to “disturb the application of Smith and
Miller” in other contexts. Id. at 2220. Specifically, the
Court found that collection of historical CSLI fell outside the
20                  SANCHEZ V. LADOT

doctrine by focusing on its two underlying rationales—first,
whether the nature of the material revealed to third-parties
indicates a “reduced expectation of privacy,” and, second,
whether there was “voluntary exposure” of the information
to others. Id. at 2219–20.

    Addressing the first rationale, the Court noted that
although one normally does not have an expectation of
privacy in his movement on public streets, the “pervasive”
tracking of movements revealed by historical CSLI was
different because it provided “a detailed chronicle of a
person's physical presence compiled every day, every
moment, over several years.” Id. at 2220. The Court
rejected the government’s reliance on Knotts as failing “to
contend with the seismic shifts in digital technology that
made possible the tracking of not only Carpenter’s location
but also everyone else’s, not for a short period but for years
and years.” Id. at 2219. And it noted that “[t]here is a world
of difference between the limited types of personal
information addressed in Smith and Miller” and the
“exhaustive chronicle of location information casually
collected by wireless carriers today.” Id. Thus, the reduced
expectation of privacy normally occurring when one reveals
his location by traveling on public streets was much
diminished. Id.

    Addressing      the     second     rationale—“voluntary
exposure”—the Court highlighted that CSLI is “not truly
‘shared’ as one normally understands the term.” Id. at 2220.
Rather, it recognized that CSLI is generated as a background
function to cell phone use, simply by powering up the
device. See id. Because carrying a cell phone “is
indispensable to participation in a modern society,”
Carpenter concluded that “in no meaningful sense does the
user voluntarily ‘assume[] the risk’ of turning over a
                    SANCHEZ V. LADOT                        21

comprehensive dossier of his physical movements.” Id.
(quoting Smith, 442 U.S. at 745).

                              B.

    Relying heavily on the Court’s statement in Carpenter
that it has “shown special solicitude for location information
in the third-party context,” id. at 2219, Sanchez argues that
we must treat the collection of MDS data as a search under
the Fourth Amendment. But, because Carpenter expressly
stated that it was not disturbing the application of the third-
party doctrine in contexts other than the collection of
historical CSLI, that case only begins, rather than ends, our
inquiry. Rather, as the Court did in Carpenter, we focus on
whether application of the doctrine to this case would be
consistent with its underlying rationales. See Rosenow, 2022
WL 1233236 at *12–13 (finding “Carpenter is
distinguishable” and applying third-party doctrine). We
conclude that the doctrine does apply here, foreclosing
Sanchez’s claim of a reasonable expectation of privacy over
the MDS data.

    Focusing first on “voluntary exposure,” we have little
difficulty finding that Sanchez knowingly and voluntarily
disclosed location data to the e-scooter operators. Unlike a
cell phone user, whose device provides location information
“by dint of its operation, without any affirmative act on the
part of the user,” Carpenter, 138 S. Ct. at 2220, Sanchez
affirmatively chose to disclose location data to e-scooter
operators each time he rented a device. Indeed, his
complaint concedes that, in order to charge him, an e-scooter
operator necessarily must “track rides” by obtaining location
data on the route taken. And, before renting an e-scooter,
Sanchez must agree to the operator’s privacy policies. Lyft’s
privacy policies, for instance, a copy of which Sanchez
attached to his complaint, expressly state that “location data”
22                      SANCHEZ V. LADOT

will be collected, stored by the rental company, and shared
with government authorities to “comply with any applicable
. . . local law or regulation.”

    When Sanchez rents an e-scooter, he plainly understands
that the e-scooter company must collect location data for the
scooter through its smartphone applications. Thus, the
voluntary exposure rationale fits far better here than in
Carpenter. Having “voluntarily conveyed” his location to
the operator “in the ordinary course of business,” Sanchez
cannot assert a reasonable expectation of privacy. Smith,
442 U.S. at 744. Rather, because MDS data is knowingly
disclosed as a central feature of his transaction with a third
party—much like the route of a taxi ride is disclosed to a cab
driver, see Azam, 46 F. Supp. 3d at 50—the situation fits
comfortably within the ambit of Smith and Miller.

    Second, the nature of MDS location data indicates a
diminished expectation of privacy. The data only discloses
the location of an e-scooter owned by the operator and
typically rerented to a new user after each individual trip. It
is thus quite different than the information generated by a
cell phone, which identifies the location of a particular user
virtually continuously. 8 Sanchez alleges that, armed with
MDS data, government actors could later “easily” associate
a given ride with an individual rider, using non-MDS
information. But his complaint admits that the MDS data
cannot be linked to a particular individual without more.
Although the Supreme Court has “rejected the proposition
     8
       It also makes the data unlike the telephony metadata collected by
the NSA which we considered in Moalin, which included
“comprehensive communications routing information” that “provides
information about where a phone connected to the network, revealing
data that can locate the parties” subject to the metadata capture. 973 F.3d
at 991.
                       SANCHEZ V. LADOT                             23

that ‘inference insulates a search,’” Carpenter, 138 S. Ct.
at 2218 (quoting Kyllo, 533 U.S. at 36)), there is no
allegation that the MDS data was in fact used to infer the
identity of any individual rider.

    So too, in contrast to the CSLI at issue in Carpenter and
the beeper tracking in Jones, the MDS data does not
“pervasive[ly] track” users over an extended period, see 138
S. Ct. at 2220, instead capturing only the locations of e-
scooters during discrete trips.       Those e-scooters are
continuously collected, recharged, and rerented. Even a
regular rider could find herself using one e-scooter for her
ride to work on Friday, picking up a different one to meet
friends Saturday, and making her way home Sunday on yet
another.

    The location data is thus far afield from the dragnet,
continuous monitoring of an identified individual’s
movements at issue in Carpenter and Jones. 9 For example,
in Carpenter, authorities specifically requested cell records
to trace the whereabouts of Timothy Carpenter over the
course of 127 days. 138 S. Ct. at 2212. Here, the collection
of MDS data is more like the remote monitoring of a discrete
“automotive journey” in Knotts, 460 U.S. at 285, as MDS
    9
       It also makes the MDS data collection far afield from the
continuous monitoring central to the decisions in two recent cases upon
which Sanchez extensively relies. Leaders of a Beautiful Struggle v.
Baltimore Police Department involved the use of wide-angle cameras
throughout the City of Baltimore, which “continuously records public
movements.” 2 F.4th 330, 347 (4th Cir. 2021) (en banc). And, in
Commonwealth v. McCarthy, the Massachusetts Supreme Judicial Court
emphasized that it was only with “enough cameras in enough
locations”—allowing for continuous monitoring—that a program of
automated readers capturing license plates could be said to “invade a
reasonable expectation of privacy” and “constitute a search.” 142 N.E.3d
1090, 1104 (Mass. 2020).
24                     SANCHEZ V. LADOT

only collects route data and real-time location of an e-scooter
for a single ride.

     And, perhaps most obviously, e-scooters, unlike cell
phones, are simply not “indispensable to participation in
modern society.” Carpenter, 138 S. Ct. at 2220. They are
but one of many different means available for short-distance
travel in some urban environments. Cell phones function for
users as “cameras, video players, rolodexes, calendars, tape
recorders, libraries, diaries, albums, televisions, maps, [and]
newspapers”—and “also happen to have the capacity to be
used as a telephone.” Riley, 573 U.S. at 393. And, given
“their immense storage capacity,” cell phones allow users to
carry in their pocket “millions of pages” of material—as if
they carried around “every piece of mail they have received”
or “every picture they have taken.” Id. at 393–94. Cell
phones are a “pervasive and insistent part of daily life” such
that users are within several feet of them most of the time,
with some “12% admitting that they even use their phones
in the shower.” Carpenter, 138 S. Ct. at 2218 (quoting Riley,
573 U.S. at 385, 395). By contrast, immediately following a
ride, as Sanchez acknowledges in his complaint, an e-scooter
user unceremoniously “leaves the scooter on the street.”

    We therefore conclude that the considerations animating
the Court’s “narrow” decision in Carpenter declining to
apply the third-party doctrine are not present here. See 138
S. Ct. at 2220. Because the third-party doctrine squarely
applies to Sanchez’s voluntary agreement to provide
location data to the e-scooter operators, the collection of that
data by LADOT is not a search, and does not violate the
Fourth Amendment or the California Constitution. 10 We

     10
       Because we find that collection of the MDS location data was not
a search, we do not separately address the district court’s determination
                       SANCHEZ V. LADOT                              25

caution that our “decision today is a narrow one.”
Carpenter, 138 S. Ct. at 2220. We “express no view on
matters not before us,” id., including the result if the MDS
data were alleged to have been shared with law enforcement
or used to infer individual riders’ identities or locations. See
Naperville Smart Meter Awareness v. City of Naperville,
900 F.3d 521, 528 (7th Cir. 2018) (privacy interests are
“lessened” where there is “no prosecutorial intent” (citing
Camara v. Mun. Ct. of San Francisco, 387 U.S. 523, 530
(1967)).

                                  IV.

    We next review the dismissal of the CalECPA claim.
That statute limits how state entities may access “electronic
device information.” Cal. Penal Code § 1546.1(a); see id.
§ 1546(g) (defining “electronic device information” as “any
information stored on or generated through the operation of
an electronic device, including the current and prior
locations of the device”). Except after adherence with
certain procedures, see § 1546.1(b)–(k), it prevents state
actors from: (1) compelling the production of electronic
communication information from a service provider, id.
§ 1546.1(a)(1); (2) compelling the production of electronic
device information from anyone other than the authorized
possessor, id. § 1546.1(a)(2); and (3) accessing electronic
device information by means of physical interaction or




that it was a reasonable one “in the context of safety and administrative
regulations.” Bd. of Educ. of Indep. Sch. Dist. No. 92 of Pottwatomie
Cnty. v. Earls, 536 U.S. 822, 829 (2002).
26                      SANCHEZ V. LADOT

electronic communication                with      the     device,      id.
§ 1546.1(a)(3). 11

    But not anyone may sue for enforcement. The statute
permits: (a) a person “in a trial, hearing, or proceeding” to
“move to suppress” information obtained in violation of its
provisions, id. § 1546.4(a); (b) the California Attorney
General to “commence a civil action to compel any
government entity” to comply with the restrictions, id.
§ 1546.4(b); and (c) a person whose information “is targeted
by a warrant, order, or other legal process” inconsistent with
the restrictions to “petition the issuing court to void or
modify the warrant, order, or process, or to order the
destruction of any information obtained in violation” of the
restrictions, id. § 1546.4(c) (emphasis added).

    Sanchez’s relies on § 1546.4(c), claiming that the phrase
“issuing court” refers to “courts with the authority to issue
legal process”—and that because the district court has such
authority, he has a private right of action. But, the plain text
of the statute indicates that the term “issuing court” is one
that previously issued “a warrant, order, or other legal
process” that “targeted” an individual’s information which
the individual seeks to “void or modify.” Id. § 1546.4(c).
Because no court previously issued such an order here, the
statute does not authorize Sanchez to bring an independent
action to enforce its provisions. Indeed, in contrast, the
statute expressly allows the California Attorney General to
“commence a civil action” to enforce the statute. Id. at
§ 1546.4(b); see Gikas v. Zolin, 863 P.2d 745, 752 (Cal.


      See also Bill Analysis, Senate Committee on Public Safety, SB
     11

178 (March 23, 2015) at 1 (“The purpose of this bill is to require a search
warrant or wiretap order for access to all aspects of electronic
communications . . . .”).
                    SANCHEZ V. LADOT                        27

1993) (“The expression of some things in a statute
necessarily means the exclusion of other things not
expressed.”).

                              V.

    Finally, Sanchez challenges the dismissal of his
complaint without leave to amend. A district court may
dismiss a complaint without leave to amend if “the allegation
of other facts consistent with the challenged pleading could
not possibly cure the deficiency.” Albrecht v. Lund, 845
F.2d 193, 195 (9th Cir. 1988) (cleaned up); see also
Kroessler v. CVS Health Corp., 977 F.3d 803, 815 (9th Cir.
2020) (futility of amendment justifies denying leave).

    Accepting “as true all well-pleaded allegations of
material fact,” and construing them “in the light most
favorable to the non-moving party,” we find the district court
did not err in dismissing the complaint without leave to
amend. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992,
998 (9th Cir. 2010). Courts are to “consider the relevant
factors and articulate why dismissal should be with prejudice
instead of without prejudice,” Eminence Cap., LLC v.
Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003), and the
district court did so here. It correctly concluded that because
Sanchez has no reasonable expectation of privacy over the
MDS location data, no additional facts could possibly have
cured the deficiency with his constitutional claims. And,
because the court rightly found that the CalECPA does not
create a private right of action, dismissal of the statutory
claim was also not error.

   AFFIRMED.